DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                YAKO RESTORATION GROUP CORP.,
                      (a/a/o Gladys Guillen),
                            Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-468

                         [November 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos. 2017SC9707
and 2020AP81.

  Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

  Michelle Diverio and Alejandro Sanchez Parraga of Lydecker Diaz, LLC,
Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.